 1

 2                             UNITED STATES DISTRICT COURT
 3                                     EASTERN DISTRICT OF CALIFORNIA
 4
         HUSSEIN ALI,                                              Case No. 1:19-cv-00450-AWI-SKO
 5
                              Plaintiff,                           ORDER ADOPTING FINDINGS AND
 6                                                                 RECOMMENDATION TO DISMISS
                 v.                                                CASE FOR FAILURE TO PROSECUTE
 7                                                                 AND OBEY THE COURT’S ORDERS
         EXPERIAN INFORMATION SOLUTIONS,
 8       INC.,                                                     (Doc. No. 16)
 9                            Defendant.
10       _____________________________________/
11
              On March 5, 2019, Plaintiff, proceeding pro se, filed a complaint against Defendants Trans
12
            1
13 Union LLC and Experian Information Solutions, Inc., in Fresno County Superior Court. (Doc.

14 No. 1-1.) On April 5, 2019, Defendant Experian removed the case to this court. (Doc. No. 1.)

15            The assigned magistrate judge set a Mandatory Scheduling Conference for June 27, 2019,
16
     and ordered the parties to file a Joint Scheduling Report by June 20, 2019. (Doc. No. 2.) On June
17
     27, 2019, Plaintiff failed to appear at the scheduling conference. (Doc. No. 11.) Thus, the assigned
18
     magistrate judge continued the scheduling conference to August 8, 2019 and directed the parties to
19
     file an updated joint scheduling report by August 1, 2019. (Id.) The assigned magistrate judge
20

21 also warned Plaintiff: “The Court ADMONISHES Plaintiff that if he fails to appear without

22 good cause at the scheduling conference on August 8, 2019, the Court will recommend to the

23 assigned district judge that Plaintiff’s complaint be dismissed for failure to prosecute and

24
     failure to comply with a court order.” (Id.) (emphasis in original). On August 8, 2019, Plaintiff
25
     again failed to appear at the Mandatory Scheduling Conference. (See Doc. No. 14.)
26
27

28   1
         Trans Union was dismissed as a defendant on May 7, 2019, pursuant to the parties’ stipulation. (Doc. Nos. 6, 7.)
           Due to Plaintiff’s failure to appear at the August 8, 2019 scheduling conference, the assigned
 1

 2 magistrate judge entered an Order to Show Cause (“OSC”) directing Plaintiff to show cause by

 3 August 22, 2019, why the court should not recommend that the case be dismissed for failure to

 4 prosecute and failure to comply with the Court’s orders. (Doc. No. 15 at 3.) Plaintiff failed to

 5
     respond to the OSC by August 22, 2019 and has not filed a response to date.
 6
           In accordance with 28 U.S.C. § 636 and Local Rule 302, on September 9, 2019, the assigned
 7
     magistrate judge issued findings and recommendations recommending that this action be dismissed
 8
     with prejudice because Plaintiff failed to comply with the OSC, failed to comply with other court
 9

10 orders, and failed to prosecute the case. (Doc. No. 16.) The findings and recommendations were

11 mailed to Plaintiff’s address on the docket and contained notice that any objections were to be filed

12 within fourteen (14) days. (Id.) No objections have been filed.

13
           Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a de novo
14
     review of the case. Having carefully reviewed the entire file, the court finds that the findings and
15
     recommendation are supported by the record and proper analysis.
16

17                                                ORDER

18         Accordingly, IT IS HEREBY ORDERED that:

19 1.              The findings and recommendation dated September 9, 2019 (Doc. No. 16), are
20                 ADOPTED IN FULL;
21
     2.            This action is DISMISSED WITH PREJUDICE; and
22
     3.            The Clerk is directed to CLOSE this case.
23

24

25 IT IS SO ORDERED.

26 Dated: September 30, 2019
                                                SENIOR DISTRICT JUDGE
27

28

                                                     2
